[NOT FOR PUBLICATION]

United States Court of Appeals
For the First Circuit


No. 97-2005

JOHN E. GIFFORD,

Plaintiff - Appellant,

v.

BRUCE STRUMPF, INC., ET AL.,

Defendants - Appellees.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MAINE

[Hon. Morton A. Brody, U.S. District Judge]                                                               



Before

Torruella, Chief Judge,                                                     

Bownes, Senior Circuit Judge,                                                        

and Stahl, Circuit Judge.                                                       



Thomas R. Watson and McTeague, Higbee, MacAdam, Case, Watson                                                                           
&amp; Cohen on brief for appellant.                 
Richard W. Mulhern  and Kelly, Remmel  &amp; Zimmerman on  brief                                                                 
for appellees.



February 10, 1998


Per Curiam.   After due consideration of the  record and the               Per Curiam.                         

briefs in this case, we affirm the order of the district court.

Costs to be assessed against appellant.

Affirmed.                  Affirmed.                       

-2-